                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION

                                      NO.: 2:19-CR-12-FL-2



UNITED STATES OF AMERICA
                                                                       ORDER
     v.

PHILLIP R. CARAWAN



          This matter having come before the Court by the Defendant’s motion to amend the

surrender order at DE 66 to effectuate an earlier report date to the Bureau of Prisons, and for

good cause shown, it is hereby ORDERED that Defendant is to report to the Bureau of Prisons as

directed by the Court or U.S. Marshalls but no sooner than February 20, 2020. All other

conditions in the Court’s order, at DE 66, shall remain in full force and effect.

          SO ORDERED

               5th
          This______day of February, 2020.


                                              ____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
